Exhibit 10.1

FIRST AMENDMENT TO MANAGEMENT AGREEMENT

This FIRST AMENDMENT TO THE MANAGEMENT AGREEMENT (this “First Amendment”),
effective as of May 7, 2015, is entered into by and between CARTER VALIDUS
MISSION CRITICAL REIT II, INC., a Maryland corporation (the “Company”), CARTER
VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership (the
“Partnership”) and CARTER VALIDUS REAL ESTATE MANAGEMENT SERVICES II, LLC, a
Delaware limited liability company (the “Property Manager”). Capitalized terms
used herein without definition shall have the meanings ascribed to such terms in
the Management Agreement (defined below).

WHEREAS, the Company, the Partnership and the Property Manager are parties to
that certain Management Agreement, dated May 19, 2014 (the “Management
Agreement”); and

WHEREAS, the Company, the Partnership and the Property Manager desire to amend
the Management Agreement as set forth herein in order to clarify certain leasing
fees payable to the Property Manager.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. Amendment to Section 4.1

Section 4.1 of the Management Agreement is hereby amended and restated in its
entirety as follows:

4.1 Management Fees.

 

  (a) The Owner shall pay the Manager or any of its Affiliates property
management and leasing fees (the “Management Fees”), on a monthly basis, equal
to: three percent (3.0%) of gross revenues from the Properties managed. Except
as otherwise set forth herein, the Owner shall also reimburse the Manager for
any costs and expenses incurred by the Manager in connection with managing the
Properties. In addition, in the event that the Owner contracts, directly, with a
third-party property manager in respect of a property, the Owner, in its sole
discretion, may pay Manager an oversight fee in an aggregate amount of up to one
percent (1.0%) of the Gross Revenues of the property managed (the “Oversight
Fee”); provided, however, that in no event shall the Owner pay both Management
Fees and an Oversight Fee to Manager with respect to the same property.

 

  (b)

Notwithstanding the foregoing, the Manager may be entitled to receive higher
fees in the event the Manager can demonstrate to the satisfaction of the board
of directors of the Company (including a majority of the Independent Directors)
through empirical data that a higher competitive fee is justified for the
services rendered and the type of Property managed. As described in Section 2.6
above, in the event that the Manager properly engages one or more third parties
to perform



--------------------------------------------------------------------------------

  the services described herein, the fees payable to such parties for such
services will be deducted from the Management Fees, or paid directly by the
Manager, at the Manager’s option. The Manager’s compensation under this
Section 4.1 shall apply to all renewals, extensions or expansions of leases
which the Manager originally negotiated.

 

  (c) In the event Manager assists with planning and coordinating the
construction of any tenant improvements or capital improvements, Manager shall
be entitled to receive from the Owner for any such tenant improvement an amount
equal to not greater than five percent (5.0%) of the cost of such improvements.

 

2. Addition of Section 4.4

The following is hereby inserted into the Management Agreement as Section 4.4:

4.4 Leasing Fees. In addition to the compensation paid to Manager under
Section 5.1 above, Manager shall be entitled to receive a separate fee for the
Leases of new tenants and renewals or expansions of existing Leases with
existing tenants in an amount not to exceed the fee customarily charged in arm’s
length transactions by others rendering similar services in the same geographic
area for similar properties as determined by a survey of brokers and agents in
such area (the “Leasing Fees”).

 

3. Governing Law.

The provisions of this First Amendment shall be construed and interpreted in
accordance with the laws of the State of Florida, and venue for any action
brought with respect to any claims arising out of this First Amendment shall be
brought exclusively in Hillsborough County, Tampa.

 

4. Counterparts.

This First Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument.

Except as expressly set forth herein, the Management Agreement remains
unmodified and unchanged and the parties hereto ratify and confirm the
Management Agreement as amended hereby.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment
effective as of the date first set forth above.

 

CARTER VALIDUS MISSION CRITICAL

REIT II, INC.

By: /s/ John E. Carter

John E. Carter

Chief Executive Officer

CARTER VALIDUS REAL ESTATE MANAGEMENT SERVICES II, LLC By: /s/ Lisa Drummond

Lisa Drummond

Chief Operating Officer and Secretary

CARTER VALIDUS OPERATING

PARTNERSHIP II, LP

By:

Carter Validus Mission Critical REIT II, Inc.,

its General Partner

By: /s/ John E. Carter

John E. Carter

Chief Executive Officer